UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21236 Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 9/30 Date of reporting period: 3/31/16 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for that series, as appropriate. Dreyfus International Equity Fund Dreyfus Small Cap Equity Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus International Equity Fund SEMIANNUAL REPORT March 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements 19 Information About the Renewal of the Fund’s Investment Advisory Agreement 30 FOR MORE INFORMATION Back Cover Dreyfus International Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus International Equity Fund, covering the six-month period from October 1, 2015, through March 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period was a time of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, where reduced industrial demand and declining currency values sparked substantial declines in commodity prices. These developments proved especially challenging for financial markets in January and early February, but stocks and riskier sectors of the bond market later rallied strongly to post positive returns, on average, for the reporting period overall. While we are encouraged that stabilizing commodity prices and continued strength in the U.S. economy recently have supported the financial markets, we expect market volatility to persist over the foreseeable future until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the months ahead. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation April 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2015, through March 31, 2016, as provided by Mark A. Bogar, James A. Lydotes, and Andrew Leger, Portfolio Managers Fund and Market Performance Overview For the six-month period ended March 31, 2016, Dreyfus International Equity Fund’s Class A shares produced a total return of -1.33%, Class C shares returned -1.70%, Class I shares returned -1.19, and Class Y shares returned -1.19%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (“MSCI EAFE Index”), produced a total return of 1.56% for the same period. 2 Developed equity markets produced mildly positive total returns, on average, during the reporting period amid challenging global economic developments. The fund lagged its benchmark, largely due to disappointing returns in Japan, Switzerland, and Ireland. The Fund’s Investment Approach The fund seeks long-term growth of capital. The fund normally invests at least 80% of assets in shares of companies located in the foreign countries represented in the MSCI EAFE Index and Canada, and may also invest up to 20% of its assets in securities of issuers located in emerging market countries. The fund invests in stocks that appear to be undervalued and exhibit better fundamentals than the market expects. We employ a “bottom-up” investment approach, which emphasizes individual stock selection. Our stock selection process is designed to produce a diversified portfolio that, relative to the MSCI EAFE Index, frequently has a below-average price/earnings ratio and an above-average earnings growth trend. Markets Proved Volatile amid Global Uncertainty The MSCI EAFE Index rebounded from earlier weakness in October 2015 when the Chinese central bank announced a rate cut and expectations rose that Eurozone and Japanese central banks might further ease monetary policy. However, the European Central Bank (“ECB”) disappointed investors in early December when it announced a relatively modest policy shift. The market decline accelerated and broadened globally in January and early February 2016 amid renewed concerns about the Chinese economy and plummeting commodity prices. Japanese investors were further blindsided in late January by the surprise announcement that the Bank of Japan would adopt negative interest rates for the first time. International equity markets fared much better from mid-February through the reporting period’s end. Investor sentiment improved in response to better-than-expected economic data, stabilizing oil prices, expectations of additional easing measures from the ECB, and comments from the Federal Reserve Board suggesting that U.S. interest rates would rise more gradually than previously feared. Japanese Holdings Weighed on Relative Performance The Bank of Japan’s unexpected move to negative interest rates took a toll on many of the country’s lending institutions, including banks Sumitomo Mitsui Financial Group and Mizuho Financial Group. In the information technology sector, electronic components supplier Murata Manufacturing struggled with the adverse impact of an appreciating yen on exports, and game maker Nintendo declined due to a slower-than-expected transition to mobile gaming. Several Eurozone holdings also undermined the fund’s relative returns, though to a lesser degree. Bank of 3 DISCUSSION OF FUND PERFORMANCE (continued) Ireland and Germany’s Commerzbank were hurt by concerns surrounding negative interest rates. Shares in Swiss global staffing group Adecco declined on fears of a slowdown in Europe. In addition, pharmaceutical developer Novartis lost value due to disappointing quarterly earnings, political rhetoric regarding U.S. drug pricing, and generally deteriorating investor sentiment in the health care sector. The fund achieved better relative results in other countries and industry groups over the reporting period. In the United Kingdom, underweighted exposure to the lagging financials sector helped cushion the impact of weakness among banks. Instead, we emphasized better performing asset managers and insurers, such as Aviva and Prudential. In the U.K. energy sector, natural gas producer BG Group received an attractive acquisition offer, and service provider Petrofac maintained profit margins in a challenging business environment. Consumer staples company Unilever gained value after posting two consecutive quarters of improved results in the emerging markets. Portuguese oil-and-gas company Galp Energia rallied strongly after the fund’s timely purchase of shares, and Italian industrial company Prysmian boosted its profit margins and increased its dividend. The fund also scored a number of successes in the consumer discretionary sector, including Japanese auto parts maker Aisin Seiki, consumer electronics company Sony, and Dutch publisher RELX. Finding Attractive Values in Turbulent Markets We remain generally optimistic about the prospects for international equities in light of recently positive international financial developments, including easing credit standards, improving auto sales, the impact of low commodity prices on consumer spending, and increasingly aggressive monetary easing in Europe and Japan. We also note that investors generally have remained cautious, favoring slow-but-steady growers in traditionally defensive industries over more economically sensitive companies that have become more attractively valued. Therefore, as of the end of the reporting period, we have increased the fund’s exposure to financial and industrial stocks in Australia, consumer discretionary companies in France, and information technology stocks across several markets. In contrast, we have reduced the fund’s holdings of Swiss health care stocks and Italian financial and telecommunications companies. April 15, 2016 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. These risks are enhanced in emerging markets countries. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Each of these risks could increase the fund’s volatility. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results . Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation and The Boston Company Asset Management, LLC. Had these expenses not been absorbed, returns would have been lower. 2 SOURCE: LIPPER INC. – Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International Europe, Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Returns are calculated on a month-end basis. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Equity Fund from October 1, 2015 to March 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.12% for Class A, 1.90% for Class C, .85% for Class I and .85% for Class Y, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS March 31, 2016 (Unaudited) Common Stocks - 98.9% Shares Value ($) Australia - 5.2% ASX 86,154 2,736,085 Commonwealth Bank of Australia 146,209 8,396,748 Goodman Group 709,144 3,625,764 LendLease Group 399,330 4,245,684 Qantas Airways 918,648 a 2,866,044 Woodside Petroleum 286,717 5,705,548 Belgium - 1.2% Anheuser-Busch InBev 52,033 France - 11.4% Atos 89,607 7,298,584 AXA 301,300 7,093,566 Cap Gemini 45,639 4,288,605 Carrefour 213,413 5,871,948 Cie Generale des Etablissements Michelin 55,937 5,724,121 Dassault Aviation 2,717 3,260,332 Eiffage 43,179 3,316,510 Engie 22,537 349,797 Orange 278,746 4,883,074 Pernod Ricard 3,036 338,558 Sanofi 160,716 12,958,814 Thales 49,933 4,375,054 Total 12,580 573,451 Germany - 9.9% Allianz 48,774 7,933,732 Commerzbank 1,174,020 a 10,207,766 Continental 43,540 9,908,854 Deutsche Post 183,213 5,091,045 Evonik Industries 184,386 5,531,727 Infineon Technologies 459,222 6,534,485 ProSiebenSat.1 Media 91,022 4,679,998 Wacker Chemie 27,675 2,435,549 Hong Kong - 1.6% AIA Group 1,468,600 6 Common Stocks - 98.9% (continued) Shares Value ($) Ireland - 1.8% Bank of Ireland 15,407,306 a 4,470,663 Smurfit Kappa Group 190,423 4,907,865 Israel - 2.6% Bezeq The Israeli Telecommunication Corp. 1,496,348 3,376,120 Teva Pharmaceutical Industries, ADR 190,580 10,197,936 Italy - 2.1% Enel 1,903,200 8,441,726 Prysmian 121,299 2,748,106 Japan - 22.3% Aisin Seiki 115,900 4,366,396 Astellas Pharma 254,600 3,385,392 Chubu Electric Power 379,900 5,304,659 Denso 8,800 353,736 East Japan Railway 36,100 3,115,548 Fujitsu 1,140,000 4,219,859 Japan Airlines 123,500 4,523,231 KDDI 334,300 8,928,924 Mitsubishi Electric 627,000 6,571,118 Mitsubishi UFJ Financial Group 99,100 459,200 Mizuho Financial Group 3,961,900 5,917,592 Murata Manufacturing 66,500 8,018,170 Nintendo 55,100 7,833,311 Nippon Shokubai 43,700 2,224,897 Nippon Telegraph & Telephone 10,500 452,299 Nitto Denko 50,300 2,796,456 Panasonic 1,032,500 9,481,441 Secom 49,400 3,672,135 Seven & I Holdings 239,400 10,193,299 Shionogi & Co. 101,600 4,781,867 Sony 413,200 10,621,419 Sumitomo Mitsui Financial Group 288,800 8,755,481 Tosoh 532,000 2,235,870 Luxembourg - 1.0% APERAM 145,743 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Netherlands - 4.8% Airbus Group 73,760 4,897,414 Heineken 67,005 6,072,926 Koninklijke Philips 43,184 1,230,199 NXP Semiconductors 59,549 a 4,827,637 Randstad Holding 7,302 404,730 RELX 446,293 7,792,772 Portugal - .8% Galp Energia 322,666 Singapore - .4% Singapore Exchange 407,200 Spain - 3.4% ACS Actividades de Construccion y Servicios 172,049 5,127,346 Banco Bilbao Vizcaya Argentaria 1,553,145 10,324,727 Distribuidora Internacional de Alimentacion 461,569 a 2,398,157 Sweden - 2.4% Boliden 136,364 2,181,958 SKF, Cl. B 283,843 5,125,659 Svenska Cellulosa, Cl. B 182,012 5,687,980 Switzerland - 6.9% Actelion 30,470 a 4,553,626 Adecco 85,719 a 5,585,040 Credit Suisse Group 392,741 a 5,558,946 Julius Baer Group 115,110 a 4,944,145 Novartis 159,975 11,596,129 Roche Holding 3,479 856,408 Swiss Life Holding 13,806 a 3,671,358 United Kingdom - 19.3% AstraZeneca 219,425 12,298,654 Aviva 770,665 5,048,406 BAE Systems 540,685 3,952,671 BP 153,269 770,792 GlaxoSmithKline 55,383 1,123,155 Imperial Brands 121,464 6,739,084 Legal & General Group 820,466 2,771,574 Marks & Spencer Group 1,052,744 6,141,737 8 Common Stocks - 98.9% (continued) Shares Value ($) United Kingdom - 19.3% (continued) National Grid 391,973 5,557,633 Petrofac 145,194 1,920,600 Prudential 341,240 6,376,257 Royal Dutch Shell, Cl. A 41,990 1,015,586 Royal Dutch Shell, Cl. B 461,545 11,269,170 Sky 442,668 6,510,384 Standard Chartered 76,788 521,158 Unilever 328,244 14,862,109 Whitbread 63,929 3,635,981 Wolseley 94,796 5,362,960 WPP 286,261 6,689,263 United States - 1.8% iShares MSCI EAFE ETF 168,190 Total Common Stocks (cost $553,479,755) Other Investment - 1.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,563,969) 6,563,969 b Total Investments (cost $560,043,724) 100.2% Liabilities, Less Cash and Receivables (.2%) Net Assets 100.0% ADR—American Depository Receipt ETF—Exchange-Traded Fund a Non-income producing security. b Investment in affiliated money market mutual fund. 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Financials 21.5 Consumer Discretionary 14.3 Industrials 13.2 Health Care 11.9 Consumer Staples 11.1 Information Technology 8.1 Materials 5.2 Energy 4.8 Utilities 3.7 Telecommunication Services 3.3 Exchange-Traded Funds 1.8 Money Market Investment 1.3 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES March 31, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 553,479,755 524,417,808 Affiliated issuers 6,563,969 6,563,969 Cash 499,004 Cash denominated in foreign currency 1,565,864 1,555,385 Dividends receivable 2,389,178 Receivable for shares of Beneficial Interest subscribed 262,974 Prepaid expenses and other assets 96,835 535,785,153 Liabilities ($): Due to The Boston Company Asset Management, LLC and affiliates—Note 3(c) 410,093 Payable for investment securities purchased 3,965,546 Payable for shares of Beneficial Interest redeemed 1,034,978 Accrued expenses 219,782 5,630,399 Net Assets ($) 530,154,754 Composition of Net Assets ($): Paid-in capital 610,789,485 Accumulated undistributed investment income—net 1,680,401 Accumulated net realized gain (loss) on investments (53,226,951) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (29,088,181) Net Assets ($) 530,154,754 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 132,889,997 16,352,663 126,931,318 253,980,776 Shares Outstanding 4,200,370 513,952 3,963,734 7,934,885 Net Asset Value Per Share ($) See notes to financial statements. 11 STATEMENT OF OPERATIONS Six Months Ended March 31, 2016 (Unaudited) Investment Income ($): Income: Cash dividends (net of $333,651 foreign taxes withheld at source): Unaffiliated issuers 4,839,713 Affiliated issuers 5,554 Total Income 4,845,267 Expenses: Investment advisory fee—Note 3(a) 1,793,697 Shareholder servicing costs—Note 3(c) 347,654 Administration fee—Note 3(a) 224,310 Custodian fees—Note 3(c) 82,099 Professional fees 59,679 Registration fees 54,120 Distribution fees—Note 3(b) 49,800 Prospectus and shareholders’ reports 19,928 Trustees’ fees and expenses—Note 3(d) 13,301 Loan commitment fees—Note 2 3,792 Interest expense—Note 2 266 Miscellaneous 19,030 Total Expenses 2,667,676 Less—reduction in expenses due to undertaking—Note 3(a) (552,894) Less—reduction in fees due to earnings credits—Note 3(c) (547) Net Expenses 2,114,235 Investment Income—Net 2,731,032 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (11,776,362) Net realized gain (loss) on forward foreign currency exchange contracts (40,880) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (2,514,038) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (1,511) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2016 (Unaudited) Year Ended September 30, 2015 a Operations ($): Investment income—net 2,731,032 4,476,827 Net realized gain (loss) on investments (11,817,242) (5,064,360) Net unrealized appreciation (depreciation) on investments (2,515,549) (31,967,225) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (818,832) (977,579) Class C (33,512) (52,770) Class I (1,055,158) (3,175,200) Class Y (2,497,753) - Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 26,783,304 33,038,509 Class C 8,867,245 5,736,049 Class I 84,367,276 133,826,169 Class Y 42,391,420 234,043,399 Net assets received in connection with reorganization—Note 1 37,711,679 - Dividends reinvested: Class A 681,065 913,376 Class C 22,055 34,328 Class I 886,711 3,129,817 Class Y 2,497,743 - Cost of shares redeemed: Class A (17,172,716) (26,006,741) Class C (1,994,644) (2,430,191) Class I (23,477,754) (252,483,673) Class Y (8,194,225) (500,867) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 153,369,159 129,300,175 Total Increase (Decrease) in Net Assets 137,362,145 92,539,868 Net Assets ($): Beginning of Period 392,792,609 300,252,741 End of Period 530,154,754 392,792,609 Undistributed investment income—net 1,680,401 3,354,624 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended March 31, 2016 (Unaudited) Year Ended September 30, 2015 a Capital Share Transactions (Shares): Class A Shares sold 1,402,948 942,618 Shares issued in connection with reorganization—Note 1 931,572 - Shares issued for dividends reinvested 20,102 27,119 Shares redeemed (534,943) (751,891) Net Increase (Decrease) in Shares Outstanding 1,819,679 217,846 Class C Shares sold 91,375 162,124 Shares issued in connection with reorganization—Note 1 141,500 - Shares issued for dividends reinvested 646 1,010 Shares redeemed (60,917) (70,073) Net Increase (Decrease) in Shares Outstanding 172,604 93,061 Class I b Shares sold 1,971,219 3,811,368 Shares issued in connection with reorganization—Note 1 155,516 - Shares issued for dividends reinvested 25,874 92,080 Shares redeemed (729,239) (7,307,859) Net Increase (Decrease) in Shares Outstanding 1,423,370 Class Y b Shares sold 1,347,263 6,782,212 Shares issued for dividends reinvested 72,927 - Shares redeemed (252,896) (14,621) Net Increase (Decrease) in Shares Outstanding 1,167,294 6,767,591 a Effective June 1, 2015, the fund commenced offering Class Y shares. b During the period ended September 30, 2015, 6,298,013 Class I shares representing $217,407,407 were exchanged for 6,298,013 Class Y shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended March 31, 2016 Year Ended September 30, Class A Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 32.37 35.69 33.61 27.34 23.42 26.30 Investment Operations: Investment income—net a .19 .39 .50 .47 .54 .52 Net realized and unrealized gain (loss) on investments (.60) (3.23) 2.06 6.52 3.86 (2.81) Total from Investment Operations (.41) (2.84) 2.56 6.99 4.40 (2.29) Distributions: Dividends from investment income—net (.32) (.48) (.48) (.72) (.48) (.59) Net asset value, end of period 31.64 32.37 35.69 33.61 27.34 23.42 Total Return (%) b (1.33) c (8.01) 7.62 26.02 19.12 (9.06) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.52 d 1.37 1.40 1.46 1.54 1.50 Ratio of net expenses to average net assets 1.12 d 1.12 1.12 1.12 1.12 1.12 Ratio of net investment income to average net assets 1.19 d 1.12 1.38 1.55 2.12 1.86 Portfolio Turnover Rate 37.45 c 87.33 89.36 71.87 64.52 89.90 Net Assets, end of period ($ x 1,000) 132,890 77,052 77,195 51,441 36,972 37,389 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2016 Year Ended September 30, Class C Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 32.46 35.79 33.75 27.45 23.44 26.30 Investment Operations: Investment income—net a .05 .14 .24 .24 .34 .33 Net realized and unrealized gain (loss) on investments (.60) (3.25) 2.05 6.55 3.90 (2.85) Total from Investment Operations (.55) (3.11) 2.29 6.79 4.24 (2.52) Distributions: Dividends from investment income—net (.09) (.22) (.25) (.49) (.23) (.34) Net asset value, end of period 31.82 32.46 35.79 33.75 27.45 23.44 Total Return (%) b (1.70) c (8.73) 6.78 25.03 18.24 (9.78) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.17 d 2.14 2.17 2.27 2.34 2.27 Ratio of net expenses to average net assets 1.90 d 1.90 1.90 1.90 1.90 1.90 Ratio of net investment income to average net assets .34 d .39 .66 .77 1.33 1.16 Portfolio Turnover Rate 37.45 c 87.33 89.36 71.87 64.52 89.90 Net Assets, end of period ($ x 1,000) 16,353 11,079 8,887 5,297 4,724 5,348 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 16 Six Months Ended March 31, 2016 Year Ended September 30, Class I Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 32.74 36.03 33.85 27.47 23.58 26.49 Investment Operations: Investment income—net a .22 .56 .62 .54 .64 .68 Net realized and unrealized gain (loss) on investments (.59) (3.34) 2.06 6.57 3.86 (2.93) Total from Investment Operations (.37) (2.78) 2.68 7.11 4.50 (2.25) Distributions: Dividends from investment income—net (.35) (.51) (.50) (.73) (.61) (.66) Net asset value, end of period 32.02 32.74 36.03 33.85 27.47 23.58 Total Return (%) (1.19) b (7.77) 7.91 26.36 19.51 (8.86) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.14 c 1.03 1.04 1.07 1.10 1.08 Ratio of net expenses to average net assets .85 c .85 .85 .85 .85 .85 Ratio of net investment income to average net assets 1.33 c 1.57 1.70 1.77 2.49 2.41 Portfolio Turnover Rate 37.45 b 87.33 89.36 71.87 64.52 89.90 Net Assets, end of period ($ x 1,000) 126,931 83,179 214,170 132,978 124,328 111,593 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 17 FINANCIAL HIGHLIGHTS (continued) Class Y Shares Six Months Ended
